Citation Nr: 0211376	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-08 838	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1998, for a total disability rating based on individual 
unemployability, to include, as a predicate, the issue of 
entitlement to an effective date earlier than January 1, 
1998, for the grant of a 70 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the disability 
evaluation for post-traumatic stress disorder from 50 percent 
to 70 percent and granted a total disability rating based on 
individual unemployability.  The effective date assigned for 
both awards was January 1, 1998, the day following the 
termination of a 100 percent temporary rating for a period of 
hospitalization.  The veteran appealed the assignment of the 
effective date for the grant of a total rating.  

The Board originally reviewed this case in March 2000, and 
remanded it for the RO to adjudicate the claim of entitlement 
to an earlier effective date for the assignment of a 70 
percent disability evaluation for post-traumatic stress 
disorder, noting that such issue was inextricably intertwined 
with the issue on appeal.  The RO adjudicated that decision 
and issued a supplemental statement of the case.  The veteran 
did not file a substantive appeal specific to that issue; 
however, the Board finds that the veteran's June 2000 VA Form 
9 satisfies the requirements of a substantive appeal even 
though it was received prior to the issuance of the July 2000 
supplemental statement of the case because the veteran was 
specifically notified with the July 2000 supplemental 
statement of the case that no further response was necessary.

This matter was returned to the Board and considered in 
October 2001.  The Board denied the benefits sought on appeal 
and the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  Upon joint 
motion of the veteran and the Secretary, the Court, in 
January 2002, vacated the Board's October 2001 decision and 
remanded the claim to the Board for consideration of Court 
precedent regarding review of all evidence of record.  See 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  In May 2002, 
the veteran's attorney was advised that any additional 
evidence should be submitted to the Board within ninety days.  
No additional evidence has been submitted.  As such, the 
Board finds that the issue of entitlement to an earlier 
effective date for the grant of a total rating based on 
individual unemployability, to include the issue of an 
earlier effective date for the grant of a 70 percent 
disability rating for post-traumatic stress disorder, is 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has had a serious employment handicap due to 
service-connected disability since at least April 1990.  

3.  The claim of entitlement to a total rating based on 
individual unemployability was denied in a July 1996 rating 
decision.  The veteran did not appeal that denial.

4.  The veteran was hospitalized for post-traumatic stress 
disorder from November 12, 1997, to December 31, 1997.  He 
was granted a 100 percent rating for that time period.

5.  The veteran filed a claim for a 100 percent schedular 
rating for post-traumatic stress disorder and for a total 
disability rating based on individual unemployability on 
January 5, 1998.

6.  The veteran has been severely impaired, both socially and 
industrially, due to his service-connected post-traumatic 
stress disorder since his November to December 1997 
hospitalization.  He has been unable to obtain or maintain 
gainful employment since that time.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
1998, for a total disability rating based on individual 
unemployability, to include the grant of a 70 percent 
disability evaluation for post-traumatic stress disorder, 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in the Board's October 2001 decision.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
the Board's October 2001 decision.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence and affording him a physical 
examination and a social and industrial survey to determine 
the level of his disability.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.    

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran's attorney has presented arguments both 
to the Board and to the Court.  The issue on appeal does not 
require additional development as the determination depends 
on evidence of record at the time of the RO rating decision 
in April 1998.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  An award of disability compensation 
based on a request for an increase will be the earliest date 
as of which the increase is factually ascertainable if the 
claim is received within one year of such date, otherwise 
the effective date will be the date of receipt of claim.  
See 38 C.F.R. § 3.400(o)(2).

In order to ascertain the earliest possible effective date 
for assignment of the 70 percent evaluation for post-
traumatic stress disorder and for a total rating based on 
individual unemployability, all evidence of record as to the 
veteran's service-connected disabilities was reviewed.  See 
38 U.S.C.A. § 5110(b)(2); Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  The evidence of record reveals that the veteran 
has been service connected for post-traumatic stress 
disorder since 1984.  His original disability evaluation for 
post-traumatic stress disorder was 30 percent; that rating 
was increased to 50 percent in 1987.  In April 1990, the 
veteran met with a VA vocational rehabilitation counseling 
psychologist and related that he had been unable to work 
because of his psychiatric problems.  The counselor found 
that the veteran indeed had a serious employment handicap, 
but did not deem him to be unemployable.  The evaluation 
report reflects that the veteran asked that his request for 
training be suspended because he was receiving Social 
Security Administration disability benefits and that he had 
been advised by doctors not to attempt any type of work or 
training at that time.

In 1995, the veteran requested an increase in his disability 
evaluations, including a total rating for unemployability.  
He submitted a vocational evaluation dated in November 1995, 
which identified several areas in which he could work.  In 
conjunction with this claim, the veteran underwent VA 
examination in June 1996.  He was alert, oriented and 
cognitively intact.  He was noted to have severe mood 
swings, flashbacks, avoidant behavior, and sleep 
disturbances.  The veteran was diagnosed as having moderate 
to severe post-traumatic stress disorder and a Global 
Assessment of Functioning score of 80 to 90 was assigned.

In a July 1996 rating decision, the RO continued the 
veteran's 50 percent disability evaluation for post-
traumatic stress disorder and denied a total rating based on 
individual unemployability.  The veteran filed a notice of 
disagreement as to the rating for post-traumatic stress 
disorder and a statement of the case was issued.  The 
veteran, however, did not submit a substantive appeal to 
perfect his appeal.  Thus, the July 1996 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In December 1997, the veteran notified the RO that he was 
hospitalized for treatment of his service-connected post-
traumatic stress disorder and requested 38 C.F.R. Section 
4.29 benefits.  He submitted records of his hospitalization 
from November 12, 1997, to December 31, 1997, showing severe 
impairment due to post-traumatic stress disorder evidenced 
in part by a Global Assessment of Functioning score of 49.  
On January 5, 1998, the veteran's attorney submitted a 
request for a 100 percent schedular rating as well as a 
total rating based on individual unemployability.  The 
veteran also submitted such a request for an increased 
evaluation on January 8, 1998.

In February 1998, the veteran was granted a 100 percent 
rating for his period of hospitalization and the request for 
an increased rating was deferred.  A VA examination was 
performed in February 1998, at which the veteran was 
assigned a Global Assessment of Functioning score of 40, 
found to have severe social and industrial impairment, and 
determined to be unemployable because of his hostility and 
anger, frequent flashbacks, and skeptical and suspicious 
nature.  These findings were echoed by a VA social worker 
who performed a social and industrial survey in March 1998.  
Consequently, the RO granted a 70 percent disability 
evaluation for post-traumatic stress disorder and a total 
rating based on individual unemployability in an April 1998 
rating decision and assigned January 1, 1998, the day 
following the veteran's discharge from the hospital, as the 
effective date for the benefits granted.  The veteran 
appealed the assignment of this date, contending that the 
effective date for his total rating should be at least 1990, 
when he stopped working and was evaluated for vocational 
rehabilitation.

Following a complete review of the evidence of record, the 
Board finds that the first indication that the veteran was 
severely impaired, both socially and industrially, as a 
result of post-traumatic stress disorder was during his 
November to December 1997 hospitalization.  The evidence of 
record prior to that hospital stay showed that the veteran 
certainly had a serious employment handicap, but not that he 
was severely impaired or that he was unemployable.  As 
outlined above, the veteran was found to have a Global 
Assessment of Functioning score of 80 to 90 in June 1996, 
suggesting that he had minimal symptoms attributable to his 
service-connected disability.  Additionally, the vocational 
reports of record dated in 1990 and 1995 did not find the 
veteran unemployable.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The relevant portion of the general rating formula 
for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

Based on a complete review of the evidence of record, the 
Board finds that the assignment of a 70 percent evaluation 
as of January 1, 1998, for post-traumatic stress disorder is 
accurate as the veteran was shown upon hospitalization and 
subsequent examination to be severely impaired, both 
socially and industrially, with deficiencies in most areas.  
Prior to the veteran's November to December 1997 
hospitalization, however, the evidence showed reduced 
reliability and productivity due to symptoms of post-
traumatic stress disorder more in line with the assignment 
of a 50 percent disability evaluation under the criteria of 
Diagnostic Code 9411.  The Board additionally finds that the 
assignment of a January 1, 1998, effective date for a total 
rating is accurate as it was not until the VA examination in 
February 1998 that the veteran was found to be unemployable 
by reason of a service-connected disability.  

In summary, the Board finds that January 1, 1998, is the 
appropriate effective date for the grant of a total rating 
based on individual unemployability because the veteran 
filed his claim for benefits on January 5, 1998, and there 
is no evidence of record showing severe social and 
industrial impairment causing unemployability prior to the 
filing of that claim.  As stated above, the veteran was 
industrially handicapped as early as 1990, but that does not 
mean that he was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  As such, the Board finds that the earliest 
possible effective date available for assignment is the day 
following the veteran's November to December 1997 
hospitalization in which he was deemed to have severe social 
and industrial impairment meeting the criteria for the 
assignment of a 70 percent disability evaluation for post-
traumatic stress disorder.  Having a disability rated at 70 
percent met the criterion for evaluating the veteran's level 
of disability under 38 C.F.R. Section 4.16.  Thus, upon 
meeting the criteria for a 70 percent evaluation for a 
service-connected disability and showing that the veteran 
was unemployable because of that service-connected 
disability, the criteria were met for the assignment of a 
total rating based on individual unemployability as of the 
veteran's November to December 1997 hospitalization.  An 
effective date for the total rating, however, need not be 
the date the veteran was admitted for hospitalization as he 
was granted a 100 percent disability rating for that period 
under 38 C.F.R. Section 4.29.  Accordingly, the Board finds 
that January 1, 1998, the day following the veteran's 
discharge from the hospital, is the appropriate date for 
assignment as his claim was filed on January 5, 1998, and 
entitlement to a total rating was factually ascertainable 
within one year of the filing of that claim, i.e.:  records 
of the veteran's November to December 1997 hospitalization.  
Therefore, the veteran's request for an earlier effective 
date for his total rating based on individual 
unemployability and 70 percent rating for post-traumatic 
stress disorder is denied.



ORDER

An effective date earlier than January 1, 1998, for a total 
disability rating based on individual unemployability, to 
include, as a predicate, the issue of entitlement to an 
effective date earlier than January 1, 1998, for the grant of 
a 70 percent disability rating for post-traumatic stress 
disorder, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

